          Case 1:19-cv-00610-RWL Document 224 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          9/16/2021
------------------------------------------------------X
JOSH WEBBER, et al.,                                  :
                                                      :        19-CV-610 (RWL)
                                    Plaintiffs,       :
                                                      :
                  - against -                         :        ORDER
                                                      :
DAMON ANTHONY DASH, et al.,                           :
                                                      :
                                    Defendants. :
----------------------------------------------------- X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On August 30, 2021, the Court issued a decision denying summary judgment in

part. Accordingly, a trial and pre-trial order filing schedule will be set. By September 23,

2021, the parties shall notify the Court as to any weeks they are not available for trial

during the first quarter of 2022. Due to the ongoing pandemic-related conditions, trial

dates are centrally coordinated, jury trials are limited to a select group of reconfigured

courtrooms, and criminal trials take precedent over civil trials. The Court thus can request

a particular date for trial but there is no guarantee trial will go forward on that date.

Nonetheless, counsel must be fully prepared to proceed on the scheduled date. If the

parties consent to a bench trial, the Court can provide a firm, and earlier, trial date. In the

event that the parties request a bench trial, the dates of non-availability provided to the

Court should include November and December of this year in addition to first quarter

2022.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

                                                          1
        Case 1:19-cv-00610-RWL Document 224 Filed 09/16/21 Page 2 of 2




Dated: September 16, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
